Citation Nr: 1224999	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-27 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had over 22 years of active service prior to his retirement in July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO granted a claim for service connection for bilateral hearing loss and assigned a noncompensable rating (effective from August 1, 2006, the date of separation from service).  

This claim was remanded in March 2010 so the Veteran could be scheduled for a Board hearing.  The Veteran requested the hearing be rescheduled in March and July 2010 and then withdrew his request for a hearing in November 2010.  The claim was remanded again in April 2012 and the Board finds there has been substantial compliance with the remand.  


FINDING OF FACT

Bilateral hearing loss is manifested by no more than level I hearing for both ears.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 and Part 4, DC 6100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's initial increased rating claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board finds the Veteran was given proper notice regarding his service connection claim in an August 2006 letter.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Board finds that all service treatment records have been associated with the file.  The Veteran received two VA examinations addressing his bilateral hearing loss disability.  The Board finds the examination reports are fully adequate for rating purposes when read together.  The Board is satisfied there was substantial compliance with its remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the duties to notify and assist have been met.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs).  38 C.F.R. § 4.27 (2011).  

In Thun v. Peake, 22 Vet. App. 111 (2008), the United States Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the evaluation is not adequate, further determinations must be made in consideration with factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  The matter may need a referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Id.  

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h) (2011); Table VI; and Table VII (also Diagnostic Code 6100).  Table VI correlates the average pure tone threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.  

There are provisions in the rating schedule allowing special consideration to cases of exceptional patterns of hearing impairment.  This occurs when there are pure tone thresholds of 55 decibels or more in each of the specified frequencies or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2011).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the Court held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

At the September 2006 VA examination, the Veteran stated that he was currently employed full-time.  The Board does not find that a claim of a total disability rating for individual unemployability (TDIU) has been raised in this case in relation to either initial increased rating on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  

Procedurally, the Veteran was granted service connection for bilateral hearing loss in a November 2006 RO rating decision and assigned a noncompensable rating under DC 6100.  

The evidence shows that prior to separation from service the Veteran had an audiogram done in December 2005.  Results are below.  



HERTZ

1000
2000
3000
4000
Avg
LEFT
5
5
5
35
(12.5)
RIGHT
5
5
5
35
(12.5)

The Veteran said that he had a history of high frequency hearing loss and reported some difficulty with his hearing, especially when background noise was present.  He had a positive history of noise exposure working with helicopters.  The assessment was essentially mild sensorineural hearing loss from 4000 to 8000 Hertz in both ears; he had excellent word recognition scores.  The Veteran separated from service July 2006.  

In September 2006, the Veteran received a VA audiology examination.  He brought a copy of his service treatment records and these were thoroughly noted and summarized in the examination report.  The Veteran began to experience some hearing loss in the mid-nineties during service; his military occupational specialty was helicopter pilot.  In 2004, he was assigned an H2 hearing profile.  

The Veteran stated he noticed his hearing loss fifteen years prior; he felt his left ear was worse than his right.  He had difficulty in groups, during general conversations and when the speaker was at a distance.  At the time of the examination, the Veteran was working in construction with hearing protection.  He denied hearing aid use.  Results of the audiogram are below.  


HERTZ

1000
2000
3000
4000
Avg
LEFT
5
15
20
55
24
RIGHT
10
15
15
55
24

Speech recognition scores were 96 percent bilaterally.  The results were considered reliable.  

Based on the audiogram results at this examination, the resulting numeric designation was I for the right and left ears; intersecting the column in Table VI for average pure tone decibel loss falling between 0 and 41 with the line for percentage of speech discrimination falling between 92 and 100.  Turning to Table VII, the result is a noncompensable rating.  

The Veteran received a new VA examination in April 2012.  Audiogram measurements were as follows.  


HERTZ

1000
2000
3000
4000
Avg
LEFT
15
10
35
65
31
RIGHT
10
15
35
65
31

Speech recognition scores were 96 percent bilaterally and the results were considered reliable.  

The functional effects of the bilateral hearing loss included difficulty hearing in conversation at a distance; difficulty understanding speech in noisy settings; misunderstanding verbal instructions; difficulty hearing television or radio at a normal volume; difficulty hearing conversation over the phone; difficulty hearing police sirens and/or smoke alarms; embarrassment when asking others to repeat things; social isolation and difficulty hearing a speaker who is not facing him.  The Veteran said that at work he did not talk much.  At home he had to ask his wife to repeat things; as long as she was in the same room and facing him he could generally pick out what she was saying 80 percent of the time.  At work his desk was separated from his boss's office by a partition and he could not hear him unless the boss really elevated his voice.  

Based on the audiogram results at the VA examination, the resulting numeric designation was again I for the right and left ears; intersecting the column in Table VI for average pure tone decibel loss falling between 0 and 41 with the line for percentage of speech discrimination falling between 92 and 100.  Turning to Table VII, the result is a noncompensable rating.  

The Board finds the Veteran is competent to state what he actually experiences regarding his hearing and that he is credible in his report of symptoms to the VA examiners.  See Washington v. Nicholson, 19 Vet. App. 362.  However, the actual measurement of his hearing acuity requires expertise; competent lay evidence alone is not enough.  38 C.F.R. § 3.159(a)(2).  

The Board finds that the evidence as a whole shows that a compensable evaluation is not warranted.  Both the VA examination reports support a noncompensable rating under 38 C.F.R. § 4.85.  The Board finds that functional impact of the bilateral hearing loss disability is adequately described in the record.  The Veteran has to be facing a speaker to hear and suffers some isolation and inconvenience as a result of his bilateral hearing loss.  It is clear there is some functional impact, but the Veteran is still able to perform the functions of his job, communicate with others, and socialize with some minor adjustments.  The current noncompensable rating best typifies the Veteran's bilateral hearing loss condition.  

The Board finds the severity of the Veteran's service-connected hearing loss is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  The Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun, 22 Vet. App. 111.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. at 509-510, the Board has considered whether any staged ratings are appropriate.  In the present case, the Board finds that no staged ratings are warranted.  The Board does find that the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  The appeal is denied.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


